DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael A. Schaldenbrand on 03/07/2022.

The application has been amended as follows:
Please amend the claims as follows:

1.	(Currently Amended)	A method of fingerprint enrollment of a user by means of an electronic device comprising a display screen, a fingerprint sensing system adapted to acquire fingerprint information of the user’s fingers, and a control unit, wherein an operational area of the display screen at least partly coincide with an operational area of the fingerprint sensing system, wherein the method comprises:

- simultaneously acquiring, using the fingerprint sensing system, fingerprint information of the first and the second finger,
- extracting, using the control unit, fingerprint features from the simultaneously acquired fingerprint information, the extracted fingerprint features comprising a combination of: (i) one or more fingerprint features of the first finger, and (ii) one or more fingerprint features of the second finger, 
- separating, using the control unit, the extracted fingerprint features for the first and the second finger based on a correlation with the presented first and second desired locations, 
- forming, using the control unit, a first fingerprint template for first finger based on the separated fingerprint features for the first finger, and
- forming, using the control unit, a second fingerprint template for second finger based on the separated fingerprint features for the second finger.

11.	(Currently Amended)	An electronic device, comprising:
- a display screen,
- a fingerprint sensing system adapted to acquire fingerprint information of a user´s finger, wherein an operational area of the fingerprint sensing system at least partly coincide with an operational area of the display screen, and 

wherein the control unit is adapted to:
- present a first instruction, using the display screen, to the user for enrollment positioning of a first finger at a first desired location within the operational area of the fingerprint sensing system and a second finger at a second desired location within the operational area of the fingerprint sensing system, 
- simultaneously acquire, using the fingerprint sensing system, fingerprint information of the first and the second finger,
- extract fingerprint features from the simultaneously acquired fingerprint information, the extracted fingerprint features comprising a combination of: (i) one or more fingerprint features of the first finger, and (ii) one or more fingerprint features of the second finger, 
- separate the extracted fingerprint features for the first and the second finger based on a correlation with the presented first and second desired locations, 
- form a first fingerprint template for first finger based on the separated fingerprint features for the first finger, and
- form a second fingerprint template for second finger based on the separated fingerprint features for the second finger.	


- code for presenting a first instruction, using the display screen, to the user for enrollment positioning of a first finger at a first desired location within the operational area of the fingerprint sensing system and a second finger at a second desired location within the operational area of the fingerprint sensing system, 
- code for simultaneously acquiring, using the fingerprint sensing system, fingerprint information of the first and the second finger,
- code for extracting, using the control unit, fingerprint features from the simultaneously acquired fingerprint information, 
- code for separating, using the control unit, the extracted fingerprint features for the first and the second finger based on a correlation with the presented first and second desired locations, the extracted fingerprint features comprising a combination of: (i) one or more fingerprint features of the first finger, and (ii) one or more fingerprint features of the second finger, 
- code for forming, using the control unit, a first fingerprint template for first finger based on the separated fingerprint features for the first finger, and

 
Allowable Subject Matter
Claims 1-16 are allowed. 
The following is an Examiner’s statement of reasons for allowance: Applicant's amendments and arguments presented 02/22/2022 in conjunction with the Examiner’s amendment authorized by the applicant on 03/07/2022 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 11, and 16 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622